Cite as 2022 Ark. App. 445
                ARKANSAS COURT OF APPEALS
                                     No.   CV-22-600

                                                 Opinion Delivered   November 2, 2022

 JEREMY COOK AND RONNIE HEDGE APPELLEES’ MOTION TO DISMISS
                       APPELLANTS APPEAL
                                   [PULASKI COUNTY CIRCUIT
 V.                                COURT, FIFTH DIVISION
                                   [NO. 60CV-19-605]
 THE MOST WORSHIPFUL LODGE,
 FREE AND ACCEPTED MASONS OF       HONORABLE WENDELL
 THE STATE OF ARKANSAS, AND ITS    GRIFFEN, JUDGE
 MASONIC JURISDICTION (GRAND
 LODGE); CARL E. NELSON; ROBERT
 L. JACKSON; BOYD FREEMAN;         DISSENTING OPINION ON
 SAMUEL D. LATTIN; GEORGE K.       GRANT OF MOTION TO DISMISS
 COFFMAN (DECEASED); ARNOLD G.     APPEAL
 HODGE; CHARLES H. FERGUSON;
 MARTIN E. WARREN; BILLY JOE
 HOLDER; BRADLEY R. PHILLIPS;
 GEORGE R. FRANKS, JR.; AND CHRIS
 YOUNG, ALL IN THEIR INDIVIDUAL
 CAPACITIES AND IN THEIR OFFICIAL
 CAPACITIES AS OFFICE HOLDERS
 AND MEMBERS OF THE GRAND
 LODGE; AND JOHN DOES 1–25
                         APPELLEES


                       BRANDON J. HARRISON, Chief Judge

       This case ended in circuit court when the circuit judge granted the defendants’

motion to dismiss under Ark. R. Civ. P. 12. I have reviewed the “record pleadings” part

of the record, which was timely filed with this court’s clerk. Given the nature of the

pleadings and the procedural posture of the case when it ended in circuit court, there is no

                                             1
reason to believe that lacking a “short” transcript of a Rule 12(b)(6) hearing will materially

impede any party’s ability to prosecute or defend this appeal on its merit. Nor do I see any

reason why this court would be prevented from understanding what happened in circuit

court on the record as is. For example, witness testimony is not usually (if ever) taken

during hearings under Rule 12(b)(6). Given the arguments made in this case against the

plaintiffs’ complaint, I cannot imagine anything new was added to the record. Argument

from counsel is, of course, important to receive and archive. But that does not mean that

the transcript had to be designated for inclusion in the appeal record. Hearing transcripts

are often helpful, and sometimes necessary, when conducting appellate review. But not

always. While we may not know exactly what occurred during the hearing, the papers we

have leave no reasonable doubt in my mind about what the parties argued at the Rule

12(b)(6) stage; and we have the circuit court’s written and detailed ruling. Because I am

not persuaded that the omitted transcript is material information to this appeal—it is almost

certainly a summary presentation of the parties’ ample briefing for, or against, the

complaint—I would deny the motion to dismiss this appeal.

       I understand the majority’s decision to dismiss, citing Coggins v. Coggins, 353 Ark.

431, 108 S.W.3d 588 (2003). That case reads as a strong rebuke to an appellant doing what

was done here. That said, one cannot help but notice that our supreme court referenced

the state of the record in Coggins in some detail as it reached its conclusion to dismiss. In

my view, the essentially complete record that was timely filed in this court should trigger a

briefing schedule so that the parties’ merit arguments may begin. To honor Coggins’s


                                              2
command, however, the transcript in this case could be deemed “forfeited” because the

appellants did not fully exhaust the seven-month period available in circuit court to get the

transcript from the court reporter before filing a writ of certiorari in this court. Luckily for

the plaintiffs-turned-appellants, the record is otherwise sufficiently developed to decide the

issue raised in the notice of appeal.

                                           * * *

       I would deny the appellees’ motion to dismiss, deem the hearing transcript forfeited

à la Coggins, but direct the clerk to issue a briefing schedule forthwith.




                                               3